DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 7, 2022.  Claims 1 – 19 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recite a system. The body of claim 1 recites at least one physical element that forms part of the claimed system.  Therefore, claim 1 is directed to an apparatus.
Does claim 11 fall into one of four of the statutory categories?  Yes.  The preamble of claim 11 recites a method, and the body of the claim 11 positively recites at least one method step.  Therefore, claim 11 is directed to a process.
	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes.  Claim 1 recites the limitations of  obtaining a first risk profile, a second risk profile, and vehicle event characterization information, wherein the first risk profile is specific to a certain context for detecting vehicle events, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events matching the certain context, wherein the occurrences of the vehicle events include collisions, wherein the second risk profile is specific to one or more operators, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events matching the one or more operators, and wherein the vehicle event characterization information characterizes one or more types of vehicle events to be used in creating and deploying the new vehicle event definitions; automatically selecting individual ones of previously detected vehicle events that have one or more characteristics in common, wherein the one or more characteristics include one or more of geographical location, time of day, demographic information of vehicle operators, and/or a sequence of operations performed by vehicle operators, wherein the selection is based on one or more of the first risk profile, the second risk profile, and the vehicle event characterization information; automatically determining circumstances prior to occurrences of the selected individual ones of the previously detected vehicle events; and automatically creating a new vehicle event definition based on the determined set of circumstances.  The obtaining, selecting, determining and creating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors configured by machine-readable instructions” nothing in the claim precludes the obtaining, selecting, determining and creating steps from practically being performed in the human mind/visually. For example, but for the “one or more hardware processors” language, the claim encompasses the user manually/visually performing the obtaining, selecting, determining and creating steps.   As such, these limitations are mental processes.

Does claim 11 recite a judicial exception?  Yes.  Claim 11 recites the limitations of obtaining a first risk profile, a second risk profile, and vehicle event characterization information, wherein the first risk profile is specific to a certain context for detecting vehicle events, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events matching the certain context, wherein the occurrences of the vehicle events include collisions, wherein the second risk profile is specific to one or more operators, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events matching the one or more operators, and wherein the vehicle event characterization information characterizes one or more types of vehicle events to be used in creating and deploying the new vehicle event definitions; automatically selecting individual ones of previously detected vehicle events that have one or more characteristics in common, wherein the one or more characteristics include one or more of geographical location, time of day, demographic information of vehicle operators, and/or a sequence of operations performed by vehicle operators, wherein the selection is based on one or more of the first risk profile, the second risk profile, and the vehicle event characterization information; automatically determining circumstances prior to occurrences of the selected individual ones of the previously detected vehicle events; and automatically creating a new vehicle event definition based on the determined set of circumstances.  The obtaining, selecting, determining and creating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors configured by machine-readable instructions” nothing in the claim precludes the obtaining, selecting, determining and creating steps from practically being performed in the human mind/visually. For example, but for the “one or more hardware processors” language, the claim encompasses the user manually/visually performing the obtaining, selecting, determining and creating steps.   As such, these limitations are mental processes.

Step 2A – Prong 2
Do claims 1 and 11 integrate the judicial exception into a practical application?  No.  Claims 1 and 11 recite two additional elements: electronically transferring instructions that include the new vehicle event definition to the first and second vehicle, wherein the instructions instruct the first and second vehicle to detect one or more additional vehicle events in accordance with the new vehicle event definition; and receiving additional vehicle event information from the first and second vehicle, wherein the additional vehicle event information includes information regarding a first additional vehicle event and a second additional vehicle event that have been detected in accordance with the instructions.  The claimed one or more hardware processors in both steps are recited at high levels of generality, i.e., as one or more generic hardware processors performing a generic computer function of transferring and/or receiving data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As a result, claims 1 and 11 are directed to the abstract idea.

Step 2B 
Do claims 1 and 11 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in both claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   As a result, the claims are ineligible.

Dependent claims 2 – 10 and 12 – 19 are also ineligible because they either recite an abstract idea or do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Therefore, claims 2 – 10 and 12 – 19 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4 – 9  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 6, 8 and 9 of U.S. Patent No. 11,262,763 (herein after “Patent No. ’763”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For instance, instant claims 1 and 2 correspond to claim 1 of Patent No. ’763.  Instant claim 4 corresponds to claim 3 of Patent No. ’763.  Instant claim 5 corresponds to claim 4 of Patent No. ’763.  Instant claim 6 corresponds to claim 5 of Patent No. ’763.  Instant claim 7 corresponds to claim 6 of Patent No. ’763.  
Instant claim 8 corresponds to claim 8 of Patent No. ’763.  Instant claim 9 corresponds to claim 9 of Patent No. ’763.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666